DISMISS and Opinion June 7, 2013.




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00038-CV

                    VINCE CASTILLE, Appellant
                               V.
  GEICO CASUALTY COMPANY D/B/A GEICO INDEMNITY COMPANY, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-08000-M

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                  Opinion by Justice Moseley
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties have settled their differences. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Jim Moseley/
                                                  JIM MOSELEY
130038F.P05                                       JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VINCE CASTILLE, Appellant                            On Appeal from the 298th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-13-00038-CV         V.                        Trial Court Cause No. DC-10-08000-M.
                                                     Opinion delivered by Justice Moseley.
GEICO CASUALTY COMPANY D/B/A                         Justices Bridges and Lang-Miers,
GEICO INDEMNITY COMPANY,                             participating.
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 7th day of June, 2013.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




1300038.R.docx                                 –2–